                              United States District Court
                                        for the
                              Southern District of Florida

Nextwave Enterprises, LLC, Plaintiff, )
                                      )
v.                                    )
                                      ) Civil Action No. 17-20583-Civ-Scola
Waterstone Construction and           )
Development, Inc. and Edward M.       )
Wasser, Defendants.                   )
               Order Adopting Report and Recommendations and
                         Granting Default Judgment
       The Court referred Plaintiff Nextwave Enterprises, LLC’s second motion for
the entry of a final default judgment to United States Magistrate Judge Edwin G.
Torres for a report and recommendation. On September 23, 2019, Judge Torres
issued a report and recommendation, recommending that the Court grant
Nextwave’s motion in part and deny it in part. (Rep. & Rec., ECF No. 44.) No
objections to the report and recommendation have been filed by either party and
the time to do so has passed.
       Nonetheless, the Court has considered—de novo—Judge Torres’s report,
the record, and the relevant legal authorities. The Court finds Judge Torres’s
report and recommendation cogent and compelling. The Court thus adopts the
recommendation in full (ECF No. 44) and grants in part and denies in part
Nextwave’s motion (ECF No. 41) as follows.
       The Court enters judgment in favor of Plaintiff Nextwave Enterprises, LLC
and against Defendants Waterstone Construction and Development, Inc. and
Edward M. Wasser, jointly and severally, in the total amount of $251,514.60
($249,099.60 in the unpaid settlement amount; $2,415.00 in attorneys’ fees),1
for which sum let execution issue.
       The Court denies, without prejudice, Nextwave’s request for discovery in
aid of execution. (Pl.’s Mot. at ¶ 6.) To the extent the Court’s intervention in that
regard proves necessary, Nextwave may file a motion for the Court’s
consideration at that time.
       The Court directs the Clerk to close this case. Any pending motions are




1 For the reasons set forth in Judge Torres’s report, the Court denies Nextwave’s request for
costs.
denied as moot.2
      Done and ordered at Miami, Florida, on October 25, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge




2 Judge Torres’s first report and recommendation (ECF No. 38) should, accordingly, be
terminated.
